Title: To George Washington from Henry Laurens, 13 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 13th febry 1778.

I had the honour of writing to your Excellency by Messenger Barry under the 8th Inst.

Inclosed with this Your Excellency will be pleased to receive An Act of Congress of the 9th for restraining Malconduct in Continental Officers Civil & Military & for correcting an abuse in the Civil Line in appointing Supernumeraries. I have the honour to be with great Re[gar]d.
